                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              DOC #: ________________
  ---------------------------------------------------------------------X   DATE FILED: 5/9/2021
                                                                       :
  IN THE MATTER OF THE TAX LIABILITIES :
  OF:                                                                  :
                                                                       :
  JOHN DOES, United States taxpayers who, at                           :
  any time during the years ended December 31,                         :         1:21-mc-424-GHW
  2013, through December 31, 2020, used the                            :
  services of Panama Offshore Legal Services,                          :             ORDER
  including its predecessors, subsidiaries, and                        :
  associates, to establish, maintain, operate, or                      :
                                                                       :
  control any foreign financial account or other
                                                                       :
  asset; any foreign corporation, company, trust,                      :
  foundation or other legal entity; or any foreign or :
  domestic financial account or other asset in the :
  name of such foreign entity.                                         :
--------------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:
         Due to the on-going novel coronavirus pandemic, the Southern District of New York has

enacted certain protocols designed to ensure the safety of anyone appearing in any Southern District

courthouse. This includes a requirement that every person appearing in a Southern District of New

York courthouse complete a questionnaire and have their temperature taken. Instructions for

completing this questionnaire are attached.

         Completing the questionnaire ahead of time will save time and effort upon entry. Only

those individuals who meet the entry requirements established by the questionnaire will be permitted

entry. Please contact chambers if any member of your team does not meet the requirements.

         SO ORDERED.

 Dated: May 9, 2021                                            _____________________________________
 New York, New York                                                     GREGORY H. WOODS
                                                                       United States District Judge
              ATTENTION:
     ALL ENTERING THE COURTHOUSE
            Instructions for Entering the Courthouse




                               https://app.certify.me/SDNYPublic

Step 1:
Scan this QR code on your phone or visit the website listed to begin the registration process.
**To scan, use your phone camera and click the subsequent link that appears.

Step 2:
Fill out the form that appears. Be sure to use a mobile phone number.

Step 3:
Complete the Questionnaire. If you answer “yes” to any of these questions, you are denied entry
into any SDNY courthouse at this time, per Standing Order 20 Misc. 138. If you have
accidentally answered “yes” to a question instead of “no,” please call (212) 805-0500 to receive
another questionnaire.

Step 4:
Use your QR code, sent via text message, to scan in and enter the Courthouse. Proceed to the
scanner, scan your QR code, and have your temperature taken via the thermal scanner. If the
temperature reading is within the normal range, you may proceed into the Courthouse. If your
temperature exceeds the normal range, you are denied entry into any SDNY courthouse at this
time, per Standing Order 20 Misc. 138. The QR code will be needed each time you enter the
Courthouse throughout the day. The code expires at the end of the day.

**If you have any questions, please call (212) 805-0500
